Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into
effective as of August 25, 2016 (the “Effective Date”) by and between PDC TN/FL,
LLC, a Delaware limited liability company (the “Purchaser”), and Dover
Motorsports, Inc., a Delaware corporation, and Nashville Speedway, USA, Inc., a
Delaware corporation (collectively, the “Seller”).

WITNESSETH:

WHEREAS, Seller is the owner in fee simple of all that land located at 4847-F
McCreary Road, Lebanon, Wilson County and Rutherford County, Tennessee 37090 and
known as Nashville Superspeedway including approximately 1,380 acres, plus or
minus, being identified by the Wilson County assessor’s office as tax parcel
number 141-02600-00023141 and by the Rutherford County assessor’s office as tax
parcel number 009-00300 and 011-00403 (hereinafter referred to as the “Land”) as
more particularly described on Exhibit A attached hereto and incorporated herein
by reference (it being understood that Seller is conveying all of its land, such
that if acreage is more than 1,380 acres, the additional acreage will be
included);

WHEREAS, Purchaser desires to purchase from Seller the Land, any improvements
and fixtures related thereto (the “Improvements” and together with the Land, the
“Real Property”) and, as provided herein, certain equipment and personal
property related thereto (the “Personal Property”), and any rights, privileges,
and easements, if any, appurtenant to the Land, including, without limitation,
all water, mineral and air rights and rights of way related thereto
(collectively the “Property”) and Seller desires to sell and transfer the same
to Purchaser;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1: PROPERTY TO BE SOLD

1.1 Property to be Sold. Purchaser agrees to buy and Seller agrees to sell and
convey all of Seller’s right, title and interest in and to the Property,
pursuant to the terms and conditions set forth herein. Except as otherwise
expressly provided herein, the Property is being sold AS IS, WHERE IS. Title to
the Real Property shall be conveyed as provided herein. Title to the Personal
Property shall be conveyed by good and sufficient quitclaim bill of sale or such
other comparable instruments of conveyance, as appropriate, free and clear of
all liens.

ARTICLE 2: PURCHASE PRICE

2.1 Purchase Price. The purchase price for the Property shall be Twenty Seven
Million Five Hundred Thousand Dollars ($27,500,000.00) (the “Purchase Price”)
plus assumption of certain Variable Rate Tax Exempt Infrastructure Revenue Bonds
issued by the Sports Authority of the County of Wilson, Tennessee which has a
remaining balance of $17,200,000 as of December 31, 2015 (the “Bonds”). The
Purchase Price shall be paid at Closing (as defined in Section 6.1 herein) by
wire transfer received by Seller or the closing agent, as applicable, subject to
a credit to Purchaser for the Earnest Money (as defined in Section 2.2 below)
and closing adjustments as set forth herein.

2.2 Earnest Money. Simultaneously with full execution of this Agreement,
Purchaser shall deposit with Fidelity National Title Insurance Company (the
“Title Company”), the sum of Two Hundred



--------------------------------------------------------------------------------

Fifty Thousand Dollars ($250,000.00) (the “Earnest Money” shall include the
referenced deposit, any additional deposit and any interest accrued thereon) to
be held in escrow by the Title Company. Within two (2) business days after
expiration of the Inspection Period (as defined herein), unless Purchaser has
terminated this Agreement, Purchaser shall deposit with Title Company an
additional sum of Five Hundred Thousand Dollars ($500,000.00) as additional
Earnest Money.

(a) 2.3 Escrow. The Earnest Money delivered to the Title Company shall be held
in trust for the mutual benefit of the parties subject to the terms and
conditions of this Agreement. The Earnest Money shall be deposited by the Title
Company in an interest bearing insured account with a reputable lending
institution, with the interest thereon to accumulate until such time as the
Earnest Money is released. If this Agreement terminates under circumstances
which would permit forfeiture of the Earnest Money to Seller, Seller will
receive all interest accrued thereon; likewise, if this Agreement terminates
under conditions allowing the Purchaser to receive a refund of the Earnest
Money, Purchaser will receive all interest accrued thereon. If the sale of the
Property closes as contemplated, Purchaser will receive the benefit of the
Earnest Money and interest accrued thereon as a credit against the Purchase
Price. Any payments of income from the Earnest Money shall be subject to
withholding regulations then in force with respect to United States taxes. In
the event the Earnest Money is invested in an interest bearing account, then
Seller and Purchaser shall provide Title Company with appropriate Internal
Revenue Service Forms W-9 for tax identification number certification, or
non-resident alien certification, and Title Company shall be permitted to hold
the Earnest Money until it receives such forms.

(b) 2.4 No Liability of Holder of Earnest Money. Seller and Purchaser each agree
to indemnify Title Company and to hold Title Company harmless from and against
any and all liabilities incurred by Title Company in connection with holding the
Earnest Money under this Agreement, except to the extent due to Title Company’s
willful misconduct or gross negligence. In the event of any dispute or question
as to the duties of Title Company hereunder, Title Company shall be entitled, in
Title Company’s sole discretion, without liability to any person having any
claim to the Earnest Money, to refuse to perform any act other than to retain
the Earnest Money until Title Company’s obligations hereunder have been finally
determined by a court of competent jurisdiction, or until Title Company has
received appropriate instructions in writing signed by the Seller and Purchaser.
Title Company may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
by it in good faith in accordance with such advice, unless caused by the willful
misconduct or gross negligence of Title Company. Title Company does not have any
interest in the Earnest Money deposited hereunder but is serving as escrow
holder only and having only possession thereof.

ARTICLE 3: REPRESENTATIONS, WARRANTIES AND COVENANTS

Seller hereby represents, warrants and covenants to Purchaser as follows, which
shall be true as of the Effective Date and as of the Closing Date:

3.1 Authority of Seller. Seller has the right and authority to enter into this
Agreement and to sell the Property in accordance with the terms and conditions
hereof. The individual executing this Agreement on behalf of Seller has the
right and authority to bind Seller to the terms and conditions of this Agreement
without joinder or approval of any other party.

3.2 Deliveries. Within five (5) business days after the Effective Date, Seller
shall deliver or make available to Purchaser the due diligence materials
described in Exhibit B attached hereto and incorporated herein by reference.

 

2



--------------------------------------------------------------------------------

3.3 Compliance with Existing Laws. All licenses, certificates and permits, if
any, required to own, operate, use and maintain the Real Property according to
its present use shall be transferred to Purchaser at Closing (the “Licenses”),
to the extent transferrable, and with the understanding that the Property is not
in operation currently and is not being purchased with a view towards operating
it as an auto track and as such no licenses, certificates or permits relating to
such use are contemplated by this provision. To Seller’s knowledge, the Real
Property is not in violation of any laws, rules, statutes or regulations
applicable to the Property, including, without limitation, any laws, rules,
statutes or regulations related to environmental protection, wetlands, or public
health and safety. From the Effective Date until the Closing, Seller shall
comply in all material respects with any laws, rules, statutes or regulations
applicable to the Property.

3.4 Management Agreements, Leases, and Service Contracts. Except for the
materials delivered pursuant to Section 3.2 herein, there are no real estate
management and/or leasing agreement, maintenance agreement, security contract,
service contract, or other agreements with respect to the Property.

3.5 No Condemnation; No Litigation. There are no condemnation or eminent domain
proceedings pending against the Real Property, and Seller has received no
written notice and has no knowledge of any such proposed condemnation or eminent
domain proceeding. Seller knows of no cause of action or litigation pending
against or involving the Real Property or Seller which would affect the Real
Property, and Seller has received no written notice of any threat of such
litigation.

3.6 Condition of Property. The physical condition of the Property shall not
materially adversely change between the date of expiration of the Inspection
Period and the date of Closing, provided that (a) the condition of the
Improvements and Personal Property is not warranted in any respect, and
(b) Seller shall be entitled to remove the Personal Property which it has
identified on Exhibit C. All other Personal Property on the Property on the
Execution Date, except that which is used up or consumed in the ordinary course
of maintaining the Property, shall remain with the Property and become the
property of Purchaser.

3.7 Environmental Condition of Property. Seller has not received written notice
from any federal, state, or other agency with jurisdiction over the Property
(a) that the Property is in violation of any applicable federal, state or other
law, ordinance or regulation regarding hazardous materials, or (b) that Seller
is in violation of any environmental laws.

3.8 Operation of the Property. Seller covenants that, to the extent it is within
Seller’s control, Seller will not voluntarily create or cause or permit a lien
or encumbrance to attach to or on the Property between the Effective Date and
Closing. Seller shall maintain the Real Property in the ordinary course of
business prior to the Closing in substantially the same fashion as it has prior
to the Execution Date . Seller shall not enter into or amend any lease or
service contract affecting the Property that will bind Purchaser post-Closing
without Purchaser’s prior written consent.

3.9 Survival. The representations and warranties by Seller in this Agreement
shall not survive the Closing.

ARTICLE 4: TITLE, SURVEY AND INSPECTION PERIOD

4.1 Title Insurance. Purchaser shall, at Seller’s expense subject to the
limitation set forth in Section 6.3 herein, within 20 days from the Effective
Date, obtain a commitment for owner’s title insurance on the standard ALTA
Owner’s Policy Form 2006 (the “Title Commitment”). The Title Commitment and the
title policy shall be issued by the Title Company and shall be provided by

 

3



--------------------------------------------------------------------------------

Purchaser’s attorney. The Title Commitment shall indicate that title is owned by
Seller, free and clear of all liens and encumbrances except for the matters
agreed to by Purchaser prior to the expiration of the period set forth in
Section 4.3 (the “Permitted Exceptions”). At the Closing, the Title Company
(i) shall insure that Purchaser is vested with good and marketable fee simple
title to the Real Property, subject only to the Permitted Exceptions and
(ii) shall delete the standard exceptions for mechanics and materialmen’s liens,
parties in possession, “gap” coverage, and matters which an accurate survey
would disclose.

4.2 Survey. Purchaser shall have the option to obtain a survey of the Land (the
“Survey”) certified by a licensed surveyor as of a date which follows the
Effective Date. The legal description on the Survey shall replace the legal
description of the Land and shall be conveyed to Purchaser at Closing.

4.3 Title and Survey Review. If the Title Commitment or Survey shows matters
which are not satisfactory to Purchaser, Purchaser shall give Seller written
notice thereof within twenty (20) days following the last to be received by
Purchaser of the Title Commitment or Survey (but in no event later than 90 days
after the Effective Date), and shall state in writing its objection to the same.
Failure to give such notice shall constitute approval of the Title Commitment
and the Survey. Within twenty (20) days after receipt of such objections, Seller
shall have the right, but shall not be obligated, to cure any objections. If
Seller shall fail within such twenty (20) day period to cure or commit to cure
such objections, then Purchaser may elect, by written notice to Seller, to
terminate this Agreement and receive a refund of the Earnest Money and if
Purchaser does not so elect, it shall be deemed to have waived all title defects
which Seller is unwilling to cure and proceed with Closing hereunder as if said
title defects did not exist. Closing may be extended for up to 30 days in order
for Seller to cure any title or survey defect which it has committed to cure.

4.4 Inspection Period. Purchaser and/or Purchaser’s agent(s) (which shall
include its architects, engineers, contractors or design consultants) shall have
the right, at its option and at its expense, to inspect all aspects of the
Property, including, without limitation, architectural, engineering,
geotechnical, environmental, structural and design aspects of the Real Property
and Purchaser’s intended use for the Real Property for a 150-day period
commencing on the Effective Date (the “Inspection Period”). If Purchaser
determines for any reason whatsoever (including, without limitation, physical,
legal and/or economic reasons) that the Property is not acceptable to Purchaser,
then Purchaser may elect, by written notice to Seller prior to the expiration of
the Inspection Period, to terminate this Agreement and receive a refund of the
Earnest Money and if Purchaser does not so elect, it shall be deemed to have
waived all objections.

4.5 Access and Inspection Rights. Purchaser shall have full right of access
over, under and above the Property during the Inspection Period and Seller shall
cooperate with Purchaser in the course of Purchaser’s investigation. Purchaser
shall indemnify and hold harmless Seller from any liability, claim or demand
arising out of the acts or omissions of Purchaser or its agents, contractors,
employees or other parties conducting activities on the Property on behalf of
Purchaser.

4.6 Zoning Approval. Seller hereby authorizes Purchaser and/or Purchaser’s
agents to seek and obtain any and all permits, licenses, site and development
plan approvals, permits and authorizations, zoning approvals, curb-cut
approvals, and any and all other approvals or consents as Purchaser may deem
necessary in connection with its proposed acquisition and/or proposed
development of the Property including, without limitation, the consent and
approval (the “Approval”) from the applicable governmental authorities
(collectively, the “Zoning Authority”) necessary to zone the Property to permit
the development of the Property for industrial warehouse use and other uses
desired by Purchaser, at Purchaser’s sole cost and expense. Purchaser agrees to
diligently pursue such Approval. Seller, at Purchaser’s expense and at no cost
to Seller, shall cooperate with Purchaser in seeking such Approval

 

4



--------------------------------------------------------------------------------

and, if any such applications, approvals or permits are required to be sought in
Seller’s name, Seller shall seek such Approval upon Purchaser’s written request,
provided that such Approval will not in any way prejudice Seller or affect
Seller’s continued use of the Property in the event that Closing does not occur.

4.7 Extension Rights to Obtain Approval. In the event that Purchaser has not
received the Approval within 150 days of the Execution Date, Purchaser shall
have two (2) separate rights to extend the period within which to obtain the
Approval for up to thirty (30) additional days each by providing, prior to the
expiration of the current period, (i) written notice to Seller and (ii) a
non-refundable payment (except in the event of Seller’s default) of $125,000 for
each such extension. If Closing occurs, any such payment shall be credited to
the Purchase Price. As part of such written notice to Seller, Purchaser shall
provide Seller with an update on the status of the Approval process and the
details for why the extension of the Inspection Period is necessary.

4.8 Certain Obligations Upon Termination. In the event that Purchaser exercises
any termination right, Purchaser shall restore any part of the Property damaged
by Purchaser and/or its agents to its condition as it existed prior to the
inspection and this obligation shall survive the termination of this Agreement.
In addition, Purchaser shall deliver to Seller copies of due diligence materials
obtained by Purchaser during its due diligence activities.

4.9 Assumption of Bonds. It is a condition to Purchaser’s obligation to close on
the purchase of the Property contemplated by this Agreement that Purchaser is
able to enter into one or more agreements or instruments prior to the expiration
of the Inspection Period (unless Purchaser exercises its right to terminate
prior to the expiration of the Inspection Period) by which (i) Purchaser shall,
on or prior to the date of Closing, at its sole cost and expense, assume, on
terms and conditions not materially different that those currently in effect,
the obligations of Seller under the Bonds and (ii) Purchaser shall cause a
replacement Letter of Credit to be issued to and accepted by the Bond Trustee on
or prior to the date of Closing. Purchaser’s obligation to assume the
obligations of Seller under the Bonds shall extend to the Indemnity Agreement
dated September 1, 1999 among Seller, the Sports Authority and the Bond Trustee
and Seller shall be released from any further liability thereunder. The Closing
of the purchase of the Property contemplated by this Agreement shall be further
conditioned on: (i) the Bonds not being in default; (ii) the Sports Authority
continuing to be primarily liable for the obligations under the Bonds in the
same fashion as it was prior to the assumption of the Bonds by Purchaser,
(iii) Seller receiving confirmation from the Sports Authority and Bond Trustee
within 90 days of the Execution Date that the proposed terms of the letter of
credit to be procured by Purchaser and its proposed issuer are acceptable (after
which period, Purchaser bears the risk that its letter of credit will not be
acceptable to the Sports Authority or the Bond Trustee), and (iv) there not
being any circumstances adversely affecting the source of funds heretofore used
to pay the Bonds (it being understood that both real estate taxes and sales
taxes from operating activities are sources of funds used to pay the Bonds and
that without operating activities, the real estate taxes alone are expected to
be insufficient) nor any other material adverse change in the terms of the
Bonds. If any of such conditions are not satisfied, then either party may
terminate this Agreement upon written notice to the other, in which event the
Earnest Money shall be promptly refunded to Purchaser and neither party shall
have any further liability or obligation under this Agreement, provided that
this is not to be read as a financing contingency so that if Purchaser is unable
to provide a replacement Letter of Credit because it is unable to secure a
lender willing to extend the necessary credit to Purchaser, then this shall be
deemed a default which would entitle Seller to be paid the Earnest Money. In
connection with its assumption of the Bonds, Purchaser shall be assigned all of
Seller’s right, title and interest in and to the Bonds and all funds and
investments thereof held by the Trustee under the Bond Indenture as to which
Seller has any right, title or interest.

 

5



--------------------------------------------------------------------------------

ARTICLE 5: CLOSING DELIVERIES

5.1 Closing Documents. Seller shall deliver to Purchaser at or before the
Closing a FIRPTA form, an IRS 1099 form, a Bill of Sale, a Closing Statement,
and a Special Warranty Deed acceptable to Purchaser’s attorney, conveying title
to the Property to Purchaser, free and clear of all liens, encumbrances,
easements and restrictions, except the Permitted Exceptions.

5.2 Licenses and Permits. Seller shall transfer to Purchaser at or before the
Closing the Licenses and such agreements with respect to the operation of the
Property which are transferable from Seller to Purchaser and which Purchaser
elects to assume.

5.3 Title Affidavit. Seller shall deliver at or before the Closing an affidavit
and indemnity of Seller, in customary form and as reasonably required by the
Title Company, stating, among other things, that there are no outstanding unpaid
bills for which liens can be attached to the Property and in form sufficient for
the Title Company to provide “gap” coverage.

ARTICLE 6: CLOSING

6.1 Closing. The purchase and sale contemplated herein shall be consummated at
the Closing (referred to herein as the “Closing”) which shall occur within
thirty (30) days from the date of expiration of the Zoning Period, except for
extensions required for curing title or survey defects as set forth in
Section 4.1 above, or such earlier date as may be mutually agreed upon by Seller
and Purchaser.

6.2 Possession. Possession of the Property shall be transferred to Purchaser on
the date of the Closing, subject only to the Permitted Exceptions.

6.3 Closing Costs. Seller shall pay the cost of the Title Commitment, any title
search fees, the title premium for the owner’s policy of title insurance up to a
total amount of $50,000 and any amounts in excess of $50,000 shall be paid by
Purchaser. Seller shall pay any rollback taxes assessed against the Property.
Seller shall also pay at Closing any liens against the Property that are not
Permitted Exceptions. Purchaser shall pay the legal fees, transfer fees,
assumption fees, and/or any other such fees charged by the Bond Trustee, the
Sports Authority or other such party related to the assumption of the Bonds.
Purchaser shall pay the cost of the recording fees, the transfer tax related to
the recording of the deed, financing costs, Survey costs, costs related to
posting a replacement Letter of Credit related to the Bonds, and the costs of
any environmental site assessment or other inspection reports related to this
transaction. Each party shall pay its own attorney’s fees in connection with
this transaction.

6.4 Prorations. All prorations shall each be made as of 11:59 P.M. local time on
the date immediately preceding the Closing Date. In each proration set forth
below, the portion thereof allocable to periods beginning with the Closing Date
shall be credited to Purchaser, or charged to Purchaser, as applicable, at
Closing or, in the case of allocations made after Closing, promptly after
receipt of payments or promptly after payment of expenses which are subject to
proration. The following items shall, as applicable, be prorated between
Purchaser and Seller or credited to Purchaser or Seller:

(a) Real and personal property ad valorem taxes upon the Property assessed for
the year in which Closing occurs (regardless of when due and payable) shall be
prorated. If the amount of such taxes for the year in which the Closing occurs
cannot reasonably be determined, the apportionment shall be based at Closing
upon the amount of such taxes for the next preceding tax year but shall be
readjusted when the amount of such taxes is finally determined. Any back taxes
assessed for any year prior to the

 

6



--------------------------------------------------------------------------------

year in which Closing occurs shall be paid in full by Seller at Closing,
including all delinquent and/or interest charges.

(b) All utility charges shall be prorated as of the Closing Date based on the
last available bills with respect thereto, subject to adjustment after the
Closing upon receipt of new bills.

(c) All payments due or made under any lease, service, management or other
operation contracts shall be prorated as of the Closing Date.

ARTICLE 7: CONDEMNATION AND RISK OF LOSS

7.1 Condemnation. In the event of condemnation or receipt of notice of
condemnation or taking of any material part of the Property by governmental
authority prior to the date of Closing, Purchaser, at its option, shall have the
right to terminate this Agreement, and the Earnest Money, shall be refunded to
Purchaser, at which time all parties shall be relieved of all right and
responsibilities in this Agreement, at law and in equity. If Purchaser does not
elect to terminate this Agreement, as aforesaid, then Closing hereunder shall be
consummated as herein provided and without reduction of the Purchase Price, but
all condemnation awards or payments shall be assigned to Purchaser. In no event
shall Seller be under any duty to restore the Property following condemnation.

7.2 Risk of Loss. The risk of loss or damage to the Property prior to Closing by
fire or other casualty, act of God, or any other event shall be upon Seller. If
all or a part of the Real Property is damaged, as aforesaid, prior to Closing
and the cost to repair exceeds $500,000, Purchaser, at its option, shall have
the right to terminate this Agreement, and thereupon the Earnest Money shall be
refunded to Purchaser, at which time all parties shall be relieved of all rights
and responsibilities in the Agreement, at law and in equity. Purchaser shall
only have such right of termination if the Property damaged was of value to
Purchaser in such amount due either to Purchaser’s intended use of the Property
or based upon salvage value, it being understood that Purchaser is purchasing
the property primarily for the Land and infrastructure improvements thereon for
future development not related to its current use as an auto track. If Purchaser
does not elect to terminate, as aforesaid, then Closing hereunder shall be
consummated as herein provided, without reduction of the Purchase Price, but all
insurance proceeds payable as a result of such damage or casualty, if any, but
only up to the amount of the Purchase Price (other than proceeds from loss of
rent insurance for the period prior to the Closing which shall be paid to
Seller), shall be assigned to Purchaser and all causes of action of Seller
arising out of said damage shall be assigned to Purchaser. In no event shall
Seller be under any duty to restore the Property following such damage or
casualty.

ARTICLE 8: REAL ESTATE COMMISSION

8.1 Real Estate Commission. Seller and Purchaser represent and warrant to each
other that neither Seller nor Purchaser has dealt with, consulted or engaged any
real estate broker, or agent.

8.2 Hold Harmless. Each party (an “Indemnitor”) hereby agrees to indemnify and
hold the other party (the “Indemnitee”) harmless from any liability, claim or
demand, cost or expense, including reasonable attorneys’ fees the Indemnitee may
suffer or incur by reason of the claims of any real estate broker or agent who
may claim to have dealt with, consulted or been engaged by Indemnitor in
connection with this transaction. Notwithstanding anything contained herein to
the contrary, this indemnity shall survive Closing or termination of this
Agreement and shall not be subject to the limitations on remedies contained in
Article 9 below.

 

7



--------------------------------------------------------------------------------

ARTICLE 9: DEFAULT

9.1 Default by Purchaser. In the event that Purchaser fails to perform under
this Agreement, including the failure to consummate the purchase of the Property
under the terms stated in this Agreement, Seller shall have the following
exclusive remedy: Seller shall terminate this Agreement after providing written
notice to Purchaser and a five (5) business day period to cure, and Seller shall
retain the Earnest Money as liquidated damages. Seller agrees that the remedies
set forth in this Agreement are fair and equitable and Seller agrees that it
will not assert the lack of mutuality of remedies as a defense in the event of a
dispute.

9.2 Default by Seller. If Seller fails to perform under this Agreement,
Purchaser shall have the right, after providing written notice to Seller and a
five (5) business day period to cure, either (i) to receive back the Earnest
Money, and thereby terminate this Agreement, or (ii) to require specific
performance on the part of Seller and receive any attorneys’ fees and expenses
related to the enforcement of Purchaser’s rights under this Agreement, but shall
have no other remedies at law or in equity. Purchaser agrees that the remedies
set forth in this Agreement are fair and equitable and Purchaser agrees that it
will not assert the lack of mutuality of remedies as a defense in the event of a
dispute. Notwithstanding the foregoing, if specific performance is made
unavailable as a remedy to Purchaser by Seller’s affirmative acts or intentional
omissions, Purchaser will be entitled to pursue all rights and remedies
available at law or in equity. The provisions of this Section 9.2 shall not
limit any rights or remedies Purchaser may have after Closing with respect to
those representations, warranties, indemnities or other provisions of this
Agreement that survive Closing or under the deed, assignments or other documents
entered into at Closing pursuant to this Agreement.

9.3 Indemnity Survival. The foregoing provisions relating to liquidated damages
shall not apply in any way to the indemnities provided by each party to the
other pursuant to this Agreement.

ARTICLE 10: MISCELLANEOUS PROVISIONS

10.1 Completeness; Waiver. This Agreement constitutes the final, complete,
exclusive and entire agreement between the parties hereto with respect to the
transactions contemplated herein, and it supersedes all prior discussions,
understandings or agreements between the parties. Failure by Seller and
Purchaser to insist upon or enforce any of its rights hereto shall not
constitute a waiver thereof, except as provided herein.

10.2 Assignment and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto, their respective
heirs, permitted successors, permitted assigns, beneficial owners and
representatives. The rights of Purchaser under this Agreement shall be
transferable or assignable by Purchaser, in whole or part, without Seller’s
prior consent.

10.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Tennessee. The parties agree that the venue for any
litigation arising out of this Agreement shall be the court of competent
jurisdiction in Wilson County, Tennessee.

10.4 Counterparts/Facsimiles/PDF. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All counterparts shall collectively constitute a single agreement.
Execution evidenced by facsimile signature and/or PDF signature shall be deemed
an original for all purposes.

 

8



--------------------------------------------------------------------------------

10.5 Notice. All notices, consents and other communications hereunder shall be
in writing and shall be (i) personally delivered or (ii) sent by a nationally
recognized overnight courier service or (iii) sent by first class, registered or
certified mail, return receipt requested, postage prepaid as follows:

(a) If to Seller, to the address stated below, or to such address as may have
been furnished by Seller to Purchaser in writing:

Dover Motorsports, Inc.

Attn: Klaus M. Belohoubek, Esq.

Senior Vice President – General Counsel

3411 Silverside Road

Tatnall Bldg., Suite 201

Wilmington, DE 19810

(b) If to Purchaser, to the address stated below, or to such other address as
may have been furnished by Purchaser to Seller in writing:

PDC TN/FL, LLC

Attn: Whitfield Hamilton

35 Music Square East, Suite 301

Nashville, TN 37203

 

  with copy to: C. Mark Carver, Esq.

    Sherrard Roe Voigt & Harbison, PLC

    150 Third Avenue South, Suite 1100

    Nashville, TN 37201

Any such notice, request, consent or other communications shall be deemed
received (i) at such time as it is personally delivered by hand, (ii) one
business day after deposit with a courier delivery service, or (iii) on the
third business day after it is mailed, as the case may be.

10.6 Further Assurances. The parties shall execute such additional documents and
do such other acts as may be reasonably required to carry out the intent of this
Agreement. Without limitation, Seller shall make available resolutions,
certificates of existence, by-laws, operating agreements, and such other
documents as may be required to evidence Seller’s power and authority to carry
out this Agreement.

10.7 Time of the Essence. Time is of the essence with respect to the performance
of each of the covenants and agreements under this Agreement.

10.8 Attorneys’ Fees. In the event that a party hereto engages attorneys to
enforce its rights in connection with or related to this Agreement (including
suits after Closing which are based on or related to this Agreement), the
prevailing party in any such action shall be entitled to receive from the
non-prevailing party its reasonable attorneys’ fees and costs, and court costs.

10.9 Business Day. If any date or any period provided in this Agreement ends on
a Saturday, Sunday or legal holiday, the applicable period shall be extended to
the first business day following such Saturday, Sunday or legal holiday.

10.10 Representation by Counsel. The parties acknowledge that each party to this
Agreement has been represented by counsel and such counsel have participated in
the negotiation and preparation of this Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring

 

9



--------------------------------------------------------------------------------

that it be construed or constructed against the party who has drafted or caused
the Agreement to be drafted.

10.11 Notice by Counsel. Anything contained in this Agreement to the contrary
notwithstanding, all notices pursuant to this Agreement, whether from Seller to
Purchaser or from Purchaser to Seller, will be effective if executed by and sent
by the attorney of the party sending such notice. Purchaser and Seller hereby
agree that if a notice is given hereunder by counsel, such counsel may
communicate directly in writing with all principals, as may be required to
comply with the notice provisions of this Agreement.

10.12 Confidentiality. The Confidentiality Agreement between the parties dated
June 22, 2015 shall remain in force, however, Seller will be allowed to file
this Agreement and material amendments thereto with the Securities Exchange
Commission.

SIGNATURES ON FOLLOWING PAGE:

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

PURCHASER:     PDC TN/FL, LLC,     a Delaware limited liability company     By:
 

/s/ Whitfield Hamilton

      Whitfield Hamilton, Local Partner SELLER:     NASHVILLE SPEEDWAY, USA,
INC.,     a Delaware corporation     By:  

/s/ Klaus M. Belohoubek

      Klaus M. Belohoubek,       Senior Vice President–General Counsel    

DOVER MOTORSPORTS, INC.,

a Delaware corporation

    By:  

/s/ Klaus M. Belohoubek

      Klaus M. Belohoubek,       Senior Vice President–General Counsel

 

11